Citation Nr: 0018770	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
disorder of the left fifth finger. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from March 1963 to March 1965, 
from July 1965 to June 1968, and from December 1978 to 
November 1988.

The appeal arises from the December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, granting service connection for 
residuals of injury to the left fifth finger and assigning a 
noncompensable rating for that disorder effective April 10, 
1996, the date of receipt of the claim. 

While the veteran in a VA Form 9 submitted in July 1997 had 
requested a hearing at the RO before a member of the Board, 
he canceled that hearing request by a signed statement 
received in April 1999.  


FINDINGS OF FACT

1.  For the entire period of service connection beginning 
from the April 10, 1996 effective date of service connection, 
the veteran's left fifth finger disorder has been productive 
of pain equivalent to a tender and painful superficial scar. 

2.  For the entire period of service connection beginning 
from the April 10, 1996 effective date of service connection, 
the veteran's left fifth finger disorder has been manifested 
by limitation of motion that is not equivalent to extremely 
unfavorable ankylosis.  


CONCLUSION OF LAW

For the entire period of service connection beginning from 
the effective date of service connection, the schedular 
criteria for a 10 percent evaluation for a left fifth finger 
disorder, but no more, are met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.71, 4.118, Diagnostic Codes 5227, 
7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A May 1968 service medical record noted that the veteran was 
then seen for inability to flex the distal interphalangeal 
joint following laceration of the left fifth finger at the 
proximal interphalangeal joint approximately one year prior.  

The veteran separated from service in November 1988.  Post 
service medical records do not reflect further treatment for 
the left fifth finger disorder.  

In May 1999 the veteran underwent VA examination for the left 
fifth finger disorder.  The veteran was noted to be left 
handed.  The veteran's history was noted of damage to the 
underlying tendons and nerves of the left fifth finger in 
service in 1965.  The veteran currently could only flex the 
finger at the metacarpophalangeal joint, and not at all at 
the distal or proximal interphalangeal joints, though he 
could fully extend the finger.  There was diminished 
sensation in the finger, with loss of feeling in the finger 
in cold weather and potential for scalding due to lack of 
sensation.  The veteran complained of awkwardness using the 
left hand when dressing, eating, or performing chores.  The 
veteran also reported pain in the finger. The intensity of 
pain was noted to range from 3 to 5 out of 10.  He used 
aspirin or Tylenol at times of increased pain, with benefit.  
Upon examination, there was a healed scar at the palmar 
aspect of the proximal interphalangeal joint, with no noted 
atrophy or deformity.  The veteran could not flex to make an 
adequate fist, but could appose the fifth finger to the 
thumb.  The examiner assessed status post tendon and nerve 
injury to the left fifth finger with noted residuals, 
including some awkwardness performing activities with his 
dominant (left) hand.  




Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107(a).  
The Board is satisfied that all available evidence necessary 
for an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R., Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran, in effect, claims entitlement to a compensable 
rating for his left fifth finger disorder on the basis of 
limitation of motion and pain.  
Limitation of motion of motion of a finger is rated on the 
basis of ankylosis. Favorable or unfavorable ankylosis of a 
single finger of the major or minor hand other than the 
thumb, index, or middle finger is assigned a noncompensable 
rating. Extremely unfavorable ankylosis is ratable as 
amputation. 38 C.F.R. § 4.71a, Diagnostic Code 5227 (1999).  
Extremely unfavorable ankylosis of a finger is defined in the 
regulatory notes following Diagnostic Code 5219 as all joints 
of a finger in extension or in extreme flexion, or with 
rotation and angulation of bones.  The amputation rating for 
the little finger of either hand is 10 percent without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto.  If there is metacarpal resection with more 
than one half of the bone lost, a 20 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  
In this case, the veteran's left fifth finger disorder 
clearly does not produce extremely unfavorable ankylosis, as 
he is able to fully extend the finger and is able to flex at 
the metacarpophalangeal joint, apposing the finger to the 
thumb.  Inasmuch as the laceration involved the proximal 
interphalangeal joint of the left fifth finger, there is no 
mild incomplete paralysis of the ulnar nerve warranting a 10 
percent rating under Diagnostic Code 8516.  Only a minimal 
portion of a branch of the ulnar nerve is involved.  He is 
also able to use his left hand, albeit with some awkwardness 
at times.  Hence only a noncompensable rating may be assigned 
on the basis of limitation of motion of the left fifth 
finger.  Diagnostic Code 5227.  
The veteran's left fifth finger disorder may also be rated on 
the basis of pain in the finger, which may be rated by 
analogy to a superficial scar that is tender and painful.  
Under Diagnostic Code 7804, a superficial scar that is tender 
and painful on objective demonstration is assigned a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  A higher schedular rating than 10 percent is not 
assignable for either a tender and painful superficial scar 
under Diagnostic Code 7804, or for a poorly nourished 
superficial scar with repeated ulceration under Diagnostic 
Code 7803.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(1999).  
Accordingly, the Board finds that a 10 percent rating, but no 
more, is warranted for the veteran's left fifth finger 
disorder by analogy to a superficial scar that is tender and 
painful.  In a May 1997 Statement of the Case the RO 
concluded that a higher rating could not be assigned here on 
an extraschedular basis.  We concur with this determination 
because the left little finger disorder does not result in 
frequent periods of hospitalization or result in marked 
interference with employability.  38 C.F.R. § 3.321(b) 
(1999). 

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by virtue of this decision for the 
left fifth finger disorder reflects the most disabling this 
disorder has been since the veteran filed his claim for 
service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that staged ratings 
for this disorder are not warranted.  Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999).


ORDER

A 10 percent rating is granted for a left fifth finger 
disorder, subject to the law and regulations governing the 
payment of monetary awards.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals




 

